Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11/19/21 is acknowledged.
	The applicant has overcome the rejection to claims 1-7 under 35 USC 102(a)(1) by amending claim 1.  The rejection of claims 1-7 under 35 USC 102(a)(1) is withdrawn.
	The applicant has overcome the objection to claim 1 by amending claim 1.  The objection to claim 1 is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holder et al. (7,003,950).  Holder et al. discloses (claims 1, 4, and 7) a work vehicle with a rear axle 70 a hydraulic continuously variable transmission HST including a movable swash plate 56 and an arm 40 configured to change an inclination angle of the movable swash plate to change a gear ratio, an actuator 16 configured to move linearly to generate power to enable movement of the arm 40, and an inclination angle detection unit 32 configured to detect the inclination angle of the movable swash plate 56, wherein at least a part of the inclination angle detection unit 32 being disposed higher than a height of a center of the rear axle 70 of a rear wheel (Figs. 1 and 2), (claim 2) at least a part of the actuator 16 is disposed at a higher position than a height of the center of the rear axle 70 of the rear wheel,  (claim 5) the inclination angle detection unit includes a potentiometer 132 (Fig. 6), and (claim 6) the center of the rear axle 70 is associated with a longitudinal axis of the rear axle 70.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises at least a part of the inclination angle detection unit 201 is disposed at a higher position than the actuator.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745            
February 3, 2022